{¶ 21} Although I agree with the ultimate disposition of the appeal as set forth in the lead opinion, I concur separately to emphasize that the analysis of the lead opinion goes beyond what is necessary for adjudicating the assignment of error *Page 44 
presented to this court. As the lead opinion indicates, the issue of the public-records request was never properly presented to the domestic relations court, because the Enquirer was not a party to the litigation and possessed no other standing to assert its right to the sealed records. Accordingly, our order to strike the pleadings is correct.
 {¶ 22} But the lead opinion's analysis extends to what the Davises should have done in response to the trial court's decision to unseal the records. In my view, this analysis is purely dicta and advisory in nature. If the public-records request was void ab initio and the pleadings relating to that request must be stricken, there is no necessity for this court to elucidate the Davises' proper response. I would merely strike the pleadings on the basis stated in the lead opinion and refrain from further comment. Accordingly, I concur separately. *Page 45